TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 15, 2014



                                       NO. 03-13-00791-CR


                                   Jeffrey S. Travis, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record, the Court holds that appellant has not prosecuted his appeal. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.